Citation Nr: 0522442	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November and December 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In November 2003, the Board found that there was no clear and 
unmistakable error in an October 1992 rating decision which 
had denied the veteran's claim for service connection for a 
right foot disorder.  Also in November 2003, the Board 
remanded the veteran's claim of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a right foot disorder to the RO for further 
development.

The issue of entitlement to service connection for a right 
foot disorder is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1992 RO decision denied entitlement 
to service connection for a right foot disorder, and an 
unappealed October 1999 RO decision declined to find that new 
and material evidence had been submitted to reopen the claim 
for service connection for a right foot disorder.

2.  The evidence added to the record since the October 1999 
RO decision bears directly and substantially upon the 
specific matter under consideration regarding the veteran's 
claim for service connection for a right foot disorder, and 
is so significant as to warrant readjudication of the merits 
of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the October 1999 RO decision which 
declined to find that new and material evidence had been 
submitted to reopen the claim for service connection for a 
right foot disorder is new and material, and the claim for 
service connection for a right foot disorder is reopened.  
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

In May 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a December 2001 detailed statement of 
the case, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.


II.  New and Material Evidence

The RO, in an October 1992 determination, in pertinent part, 
denied the veteran's claim for service connection for a right 
foot disorder.  The RO found at that time that the evidence 
of record reflected that the veteran's right foot injury was 
incurred prior to service and not aggravated beyond its 
normal course during service.  The veteran did not appeal the 
RO's decision, and it became final.

The evidence of record at the time of the RO's October 1992 
decision that denied entitlement to service connection a 
right foot disorder includes the veteran's service medical 
records (SMRs).  The SMRs indicate that, when the veteran was 
examined for pre-induction in May 1969, a right foot disorder 
was not noted, and he was found qualified for induction.

In a November 1969 written statement to the veteran's local 
draft board, E.A.W., M.D., stated that the veteran had 
requested that the physician provide a narrative of the 
veteran's past injuries.  It was noted that the veteran gave 
a history of a right foot injury in 1964 in an accident, 
after which he experienced pain and aching of the foot.  The 
veteran intimated that he had injured his back and reinjured 
his right foot in February 1965.  It was noted that the 
veteran had seen several physicians for relief of right foot 
and back pain, and saw Dr. J.R. in February 1969 who X-rayed 
the foot, and that no old healed fracture could be 
demonstrated at the time.  When he was examined at that time, 
it was noted that the veteran walked with a limp that favored 
the right foot and leg.  Pain and tenderness were noted in 
the right foot, including the levels of the bases of the 
first, second and third metatarsals.  The right foot was 
larger than the left foot.  X-rays of the right foot showed 
thickening of the proximal ends of the first and second 
metatarsals of the right foot.  The thickening was attributed 
to the old injury "probably" sustained in 1964.  The 
veteran was considered partially disabled for strenuous work.

When the veteran was examined for induction in November 1969, 
a right foot disorder diagnosed as pes planus was noted.  He 
claimed to have a pre-existing right foot disorder.  An X-ray 
of the right foot was considered negative.

The SMRs indicate that, in March 1970, a physical examination 
was requested for the veteran's right foot.  It was noted 
that he had injured his right foot (soft tissue injury) 
possibly in 1964, and currently had pes planus.  He noted 
that he was unable to run or stand for a prolonged period of 
time.  He associated his right foot symptoms to a pre-service 
right foot soft tissue injury (ligamentous) in 1964, with 
right foot pes planus currently shown manifested by no arch 
and pain over the tarsal region and medial aspect of the 
right great toe.

A March 1970 podiatry clinic record indicates the veteran was 
in a 1964 automobile accident which caused a right foot 
injury.  He had pain with prolonged standing.  Examination by 
X-rays showed no bone pathology.

A May 1970 clinical record reflects a history of two right 
foot injuries, one in 1964 and a second injury involving an 
automobile accident in 1967.  Since the original injury, the 
veteran had right foot complaints with discomfort over the 
base of the first and second metatarsals.  Also, he claimed 
to have pain over the metatarsal heads and along the medial 
aspect of the right leg on prolonged weight bearing.  An X-
ray of both feet revealed degenerative changes diagnosed as 
post-traumatic calcifications, ligaments and metatarsal-
cuneiform joints.  He was placed on profile and recommended 
not to be assigned to the infantry.  Aspirin for symptomatic 
treatment of flare-ups was noted.

In June 1970, the veteran complained of right foot pain due 
to recurring problems with an old ligamentous injury from an 
automobile accident.

In August 1970, the veteran requested medical correction of 
calcification of the metatarsal cuneiform joint.

Later in August 1970, a clinical entry indicates that the 
veteran's executive officer and commander had reviewed his 
case and recommended a medical board for the veteran's 
release from service.

In October 1970, pursuant to Medical Board proceedings, the 
veteran was admitted to a Navy hospital with a diagnosis of a 
painful right foot secondary to old injury.  It was noted, by 
way of medical history, that he had been involved in an 
automobile accident in 1964 and injured his right foot.  No 
fractures were seen on X-ray.  The foot was swollen and 
painful.  The pain and swelling subsided in a month.  
Further, in 1967 he was involved in an automobile accident 
which resulted in hospitalization for approximately two 
weeks.  X-rays were silent for fracture.  Since that time he 
had pain that gradually increased, to the point he was unable 
to walk without pain.

It was further noted that the veteran was a dispatcher prior 
to entry into the U.S. Marine Corps.  He was a heavy 
equipment operator in the service.  Past medical history was 
negative except for the right foot disability.

On hospital examination, the veteran's right foot was 
slightly larger than the left, with marked tenderness to 
palpation over the metatarsal joints.  He walked with a 
marked limp.  An X-ray of the right foot revealed a small 
exostosis at the first and second metatarsal joints, without 
evidence of arthritis.  The final diagnosis was status post 
injury to the right foot with tarsal metatarsal pain, and 
with chronic swelling of the foot.

Based upon the service medical records and hospital 
examination report, the Medical Board concluded that the 
veteran did not meet the minimum standards for enlistment, 
and was unfit for further military service by reason of a 
right foot disability that was neither incurred in nor 
aggravated by military service.  The veteran was discharged 
from service in October 1970.

Post-service, VA medical records dated in August 1992 reflect 
the veteran's complaints of a painful right foot and 
diagnosis of tendinitis of the right foot and ankle.  A 
private medical report of X-rays of the right foot taken in 
August 1992 includes a clinical impression of degenerative 
osteoarthritis

In August 1992 the veteran filed an original claim of service 
connection for a right foot disability, based on aggravation 
in service of a pre-existing right foot disorder.   His claim 
was denied in the unappealed October 1992 rating decision.




In September 1999, the veteran submitted a request to reopen 
his claim.  The evidence added to the record includes VA 
medical records dated from September 1992 to October 1999.  A 
September 1992 VA medical record reflects the veteran's 
complaint of right foot pain, status post a motor vehicle 
accident.  He also submitted copies of service and service 
medical records, previously considered by the RO.

In an unappealed October 1999 decision, the RO declined to 
find that new and material evidence was submitted to reopen 
the veteran's claim for service connection for a right foot 
disorder.

The October 1992 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1999 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in May 2001, the regulations in effect prior 
to August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in May 2001.  The evidence added to the 
record includes VA outpatient records dated from September 
1999 to May 2004, and the veteran's written statements in 
support of his claim.

X-rays of the right foot taken by VA in November 2000 show 
rather advanced degenerative changes of the intertarsal and 
tarsometatarsal joints.  There was noted to be chronic 
subluxation of the midtarso-metatarsal joints that appeared 
to be chronic and degenerative in nature.

Also added to the record is a May 2004 VA outpatient podiatry 
clinic note.  The veteran complained of a severely painful 
right foot that he had for many years and recently worsened.  
He reported that he originally injured his foot in high 
school.  It was noted that, during basic training and in 
service, excessive running, jumping, and carrying heavy loads 
re-injured and aggravated his foot.  He worked as a truck 
driver and found it increasingly difficult to walk.  Upon 
examination, the clinical assessment was traumatic pes planus 
with severe degenerative joint disease of the right foot, 
likely the result of trauma dating to basic training and 
service activity.

As noted above, the veteran has asserted that he has a right 
foot disorder and that the disorder had its origin during his 
period of active service.  His SMRs reflect findings of a 
right foot disorder during service and, apparently, before.   

The evidence received since the October 1992 RO decision 
consists of VA medical records and the veteran's written 
statements.  The more recent VA medical records, including 
the May 2004 podiatry record, reflect a diagnosis of 
traumatic pes planus with severe degenerative joint disease 
of the right foot that was considered likely the result of 
trauma dating to basic training and service activity, and the 
veteran's written statements describing his activities in 
service.  That evidence is new, and does bear directly on the 
question of whether the veteran has a right foot disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a right foot 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right foot 
disorder is reopened, and the appeal is, to that extent, 
granted.

REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
and VA's implementing regulations, have substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for a right foot 
disorder.  When examined for pre-induction in May 1969, a 
right foot disorder was not noted.  A November 1969 letter 
from Dr. E.W. describes a history of previous right foot 
injury in 1964 and 1965.  When examined for induction in 
November 1969, pes planus was noted and the veteran's 
assertion of a pre-service right foot injury was also 
recorded.  A right foot X-ray was negative.  An October 1970 
Medical Board report reflects a history of prior right foot 
injury in 1964 and 1967, and a final diagnosis of status post 
injury to the right foot with tarsal metatarsal pain with 
chronic right foot swelling.

Post-service medical records reflect the veteran's complaints 
of right foot pain and X-rays that showed degenerative 
osteoarthritis in the right foot.

In May 2004, a VA podiatrist opined that the veteran's 
traumatic pes planus with severe degenerative joint disease 
of the right foot was likely the result of trauma dating to 
basic training and other in-service activity.  

By law, a pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable (obvious and manifest) 
evidence that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2004).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 (West 2002) may be rebutted merely by proof of pre-
existence of the disorder in issue, while the statute 
declares that the condition must be both shown to have 
existed before service and not to have been aggravated by 
service.  The United States Court of Appeals for Veterans 
Claims, in Cotant v. Principi, 17 Vet. App. 116 (2003), has 
identified that apparent conflict between the statute and 
regulation, and the VA General Counsel has issued a precedent 
opinion, VAOPGCPREC 3-2003 (July 16, 2003), holding 
subsection 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies.  In conformity with the Court's 
analysis and the General Counsel opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

In sum, the law as interpreted under Cotant v. Principi, 
supra, and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition upon entry into 
service under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).

Here, it appears that the veteran may have had an existing 
right foot disorder prior to entering service in November 
1969.  A VA podiatrist has attributed the veteran's current 
right foot disorder to service, but was not asked to comment 
on whether any existing right foot disorder was aggravated by 
active military service.  In the interest of due process and 
fairness, the Board believes this should be done.

Finally, it is unclear whether there are any additional VA 
medical records pertinent to the veteran's claim, other than 
the May 2004 podiatry record he submitted.  The Board 
believes efforts should be made to assure that all relevant 
treatment records are associated with the claims file.

Accordingly, the veteran's case is remanded to the RO for the 
following action:

1.  The RO should request all medical records 
regarding the veteran's treatment for a right 
foot disorder from the South Texas Veterans 
Health Care System, for the period from 
May 2001 to the present.

2.  The veteran should scheduled for 
appropriate VA examination(s) (e.g., 
orthopedic, podiatry) to determine the 
etiology of any right foot disorder(s) found 
to be present.  A complete history of the 
right foot disorder(s) should be obtained from 
the veteran.  Prior to examination, the 
examiner(s) is(are) requested to review the 
veteran's medical records, including the 
veteran's service medical records dated from 
May 1969 to October 1970 and Dr. E. A. 
Weinheimer's November 1969 letter to the 
veteran's draft board.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  The 
examiner(s) is(are) requested to address the 
following matters:

a.  Does the appellant currently have right 
foot traumatic pes planus with severe 
degenerative joint disease, or other chronic 
right foot disability (or disabilities)?

b.  If he has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c.  Taking into consideration the evidence 
incorporated in the service medical records, 
when was the disability (or disabilities) 
incurred?

d.  If any disability was incurred before 
November 1969, was there a permanent 
increase in disability, beyond the natural 
progress of the disorder, during his period 
of military duty?

e.  If any diagnosed disability was incurred 
after November 1969, the examiner(s) is(are) 
requested to provide an opinion concerning 
the etiology of any right foot disorder or 
disease found to be present, to include 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
right foot disorder was caused or aggravated 
by military service, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).

f.  The examiner(s) is(are) particularly 
requested to address the opinion expressed 
by the VA podiatrist in May 2004 (to the 
effect that traumatic pes planus with severe 
degenerative joint disease of the right foot 
was likely the result of trauma dating back 
to basic training and service activity).

g.  A rationale should be provided for all 
opinions expressed.  The claims folder 
should be made available to the examiner(s) 
for review prior to the examination, and the 
examination report(s) should indicate 
whether such review was performed.

h.  NOTE:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

i.  NOTE:  The term "aggravation," as 
pertinent to the resolution of the veteran's 
claim, denotes an identifiable, incremental, 
permanent increase in severity of the 
veteran's foot disorder, as opposed to 
temporary or intermittent flare-ups of the 
pre-existing condition.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
right foot disorder.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the March 2005 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


